PER CURIAM.
Appellant’s brief fails to comply with Rule 84.04. The statement of facts, consisting of five sentences does not set forth “facts relevant to the questions presented for determination.” The points do not “state briefly and concisely what actions or rulings of the court are sought to be reviewed and wherein and why they are claimed to be erroneous.” Appellant’s “abstract statements of law without showing how they are related to any action or ruling of the court is not a compliance with this rule.”
Appeal dismissed.
All concur.